ALLOWABILITY NOTICE
	
Status of Claims
Receipt of claim amendments and arguments/remarks filed 09 November 2020 is acknowledged.  Claims 1-14 were withdrawn from consideration and claim 16 is cancelled.  Claims 15 and 17-24 are presented for consideration.

Status of Objections/Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.

Examiner’s Amendment

The application has been amended as follows:
Claim Amendments
1-14. (Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art teaches a method that comprises comparing a color of a solution comprising a mixture of constituents, comprising calcium carbonate, pyridoxine hydrochloric acid, magnesium citrate, zinc amino acid chelate, chromium amino acid chelate, and a mixture comprising L-Tryptophan, L-Glutamine, L-Tyrosine, DL-Phenylalanine, rhodiola, and a color change agent comprising beet root powder, to a color swatch and indicating an efficacy of the solution for restoring neurotransmitters to the brain based upon the comparing of the color of the solution to the color of the swatch; where changing color of the solution is based upon an elapsed period amount of time the constituents are placed in solution, the changing of color of the solution indicates to an observer a loss of an attribute beneficial to efficacy of the solution for restoring neurotransmitters to the brain, and the change in color is not the reason for the decreased efficacy.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	Claims 15 and 17-24 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634